                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      LEGALFORCE, INC.,                              Case No. 18-cv-07274-MMC
                                                       Plaintiff,
                                  8
                                                                                        ORDER OF DISMISSAL
                                                  v.
                                  9

                                  10     LEGALZOOM.COM, INC.,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The parties having placed a confidential settlement on the record before

                                  14   Magistrate Judge Joseph C. Spero, and having consented, pursuant to 28 U.S.C.

                                  15   § 636(c), to Magistrate Judge Spero's retaining jurisdiction for the purposes of enforcing

                                  16   the settlement to the extent set forth on the record,

                                  17          IT IS HEREBY ORDERED that plaintiff's claims alleged against defendant be

                                  18   dismissed without prejudice; provided, however, that if any party shall certify to this Court,

                                  19   within sixty days, with proof of service of a copy thereof on opposing counsel, that the

                                  20   agreed consideration for said settlement has not been delivered over, the foregoing

                                  21   Order shall stand vacated and this cause shall forthwith be restored to the calendar for

                                  22   further proceedings as appropriate.1

                                  23          IT IS SO ORDERED.

                                  24   Dated: October 4, 2019
                                                                                                MAXINE M. CHESNEY
                                  25                                                            United States District Judge
                                  26
                                  27          1
                                              Nothing herein is intended to preclude plaintiff from subsequently filing a notice of
                                  28   dismissal with prejudice.
